DETAILED ACTION
Reasons for Allowance
Claim 23-30 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 23, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…a fourth horizontally polarized antenna element of the set of five horizontally polarized antenna elements extends in a horizontal Y-axis direction of the three-dimensional Cartesian coordinate system…a fifth horizontally polarized antenna element of the set of five horizontally polarized antenna elements extends in the horizontal Y-axis direction and is situated between the second pair and the third pair of orthogonal antenna elements.”
Regarding claim 28, the prior art of record fails to disclose or render obvious the claim including, added primarily for emphasis, the recitation “…a fourth horizontally polarized linear dipole antenna element between a first horizontally polarized linear dipole antenna element and a second horizontally polarized linear dipole antenna element…having a center positioned on the Z-axis and oriented parallel to a Y-axis horizontal direction of the three-dimensional Cartesian coordinate system…a fifth horizontally polarized linear dipole antenna element between the second horizontally polarized linear dipole antenna element and a third horizontally polarized linear dipole antenna element …having a center positioned on the Z-axis and oriented parallel to the Y-axis horizontal direction.”
For example, the claimed invention is not taught by the prior art reference Shimizu (US 20100227647 A1) and/or Thomas (US 7663544 B2), additionally as 
Dependent claim 24-27 is allowable based on its dependence on claim 23. Dependent claim 29-30 is allowable based on its dependence on claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/A.P/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845